Title: To George Washington from William Minor, 24 May 1785
From: Minor, William
To: Washington, George

 

Sir
Alexandria 24th May 1785

The proposition that your Excellency was pleased to make of Leaving to Some Gentlemen the Matter I laid before you on Saturday the 21st Instant in Regard to my Claim against you on Account of Lawrence Posey—is perfectly agreeable to me. I wish I had had presence of mind to have asked your Excellency to have Appointed Some Gentlemen to do the Business when I was at your Place—but I did not know that I Cou’d Stay So Long as I have done—If your Excellency will be pleased to nominate any two Gentlemen in Alexandria, and let me name a third, I will be Satisfied with their Determination—I am not Acquainted with any Gentlemen in this County, but Mr George Minor & Captn Moss, at whose House I shall Stay a day or two Longer—Or if the Hble Gentleman who will deliver you this will do the Business for us, his Determination Shall be perfectly agreeable to Sir your Excellency’s Most Obedt and Most hble Servt &Ca

Wm Minor

